DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted May 17, 2022.  Claims 1, 6 – 8, and 21 – 29 are amended.  Claims 3 and 11 – 20 were previously cancelled.  Claim 30 is new.  Claims 1 – 2, 4 – 10, and 21 – 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to Claim 21 is withdrawn based upon the amendment submitted May 17, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite “as edited and stored in the previous paragraph of this claim”, which is narrative in nature.  The Applicant fails to discloses what portion of the “previous paragraph” he is referring to, thus limitation is indefinite.   
Claim 1 recites the limitation " the original video" in “as opposed to the original video”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 10, 21 – 22, and 24 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melder (U.S. Publication Number 2010/0145146 A1) in view of Orpheus Medical, Clinical Video Management and Visible Light documentation, February 2016, herein after Orpheus further in view of Hallwachs (U.S. Publication Number 2015/0363563 A1).

Claim 1 (Currently Amended): Melder teaches a method, comprising the steps of:  
2at a computer (paragraph 82 discloses a high speed I/O data transfer port which permits both digital data transfers to an external computer, such as a personal desktop or laptop computer), receiving and recording a video feed from a camera at or near a tip of 3an endoscope being used in surgery of a patient (paragraph 18 discloses a portable hand-held device or image viewer (LCD and image processor) affixed to an endoscope for recording and viewing; paragraph 20 discloses the portable device may include a viewing screen to permit a user to view or replay images in the form of still shots or videos; paragraph 87 discloses the endoscopic camera includes motion video record buttons, and still photograph shutter buttons);  
4receiving instructions at the computer to edit the recorded video into an educational 5video specific to, for, and about the precise, specific, individual, particular, and singular patient whose surgery was recorded (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images; paragraph 20 discloses allowing a user to view or replay images (still shots or videos) on a portable device, where the user can tag the patient’s endoscopy clips and transmit to the patient’s record; paragraph 114 discloses the computer or system connected to the portable device includes software that permits a user to manage, edit, convert, or prepare the information for transmission to an HIS/EMR or other system or user), 
via a user interface tailored around specific editing operations useful in editing recorded video into an 6educational video form and content for precise, specific, individual, particular, and singular patients (paragraph 20 discloses a viewing screen to permit a user to view or replay images, and may also be a touch screen (i.e. user interface) to allow a user to tag an endoscopic exam to the patient’s information; paragraph 67 discloses endoscopic images are displayed on a computer screen (user interface), which may be an on-board screen on a notebook style computer or an independent monitor networked with the computer, or a desktop workstation computer; paragraph 74 discloses a unitary camera unit coupled to an endoscope which includes a focus ring and a zoom ring so the physician may adjust the image for display on the viewing screen (editing); paragraph 85 discloses a direction button which performs several additional functions in conjunction with the mode button, menu button, and on-screen menu presented to the physician using video display), and 
performing the received instructions to generate and store the edited educational 8video into a memory of the one or more computers (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images indicating storage of the edited videos; paragraph 67 discloses the images seen by the endoscope are received into a portable endoscopic digital camera, which may then be transferred to a computer which enables the physician to further manipulate (edit) the data, and it is inherent the edited data will be saved on the computer).
Melder fails to explicitly teach the following limitations met by Orpheus as cited:
the educational video having form and annotation content specific to the precise, specific, individual, particular, and singular patient whose surgery was recorded, including a video drawn from the precise, specific, individual, particular, and singular recorded video of the precise, specific, individual, particular, and singular  surgery on the precise, specific, individual, particular, and singular patient whose surgery was recorded (page 13 discloses showing patient and family the video and images immediately after the procedure by opening the Orpheus application on any computer or mobile device; page 15 discloses record video and physician voice annotations during the exam, edit and share video with the parents, and store and share the video with EMR), designed to educate the precise, specific, individual, particular, and singular patient whose surgery was recorded in post-surgical care of the precise, specific, individual, particular, and singular patient’s pathology and/or surgery (page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review; page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device), including both video drawn from the precise, specific, individual, particular, and singular recorded video of the specific surgery on the precise, specific, individual, particular, and singular patient whose surgery was recorded and pre-recorded material generic to patients with similar pathologies and/or surgeries (page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review (pre-recorded material generic to patients); page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device (video/training specific to a patient)).
Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing.  Orpheus discloses real time analysis and post procedure editing of cases into video clips, which can be saved to a patient’s electronic medical record or to a catalog of teaching files.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder to further include embedding images into structured endoscopy reports, matching the images to body region diagrams, and share the report with the patient’s EMR as disclosed by Orpheus.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder in this way for increasing patient engagement and raising trust by showing the patient and family the video and images immediately after the procedure (Orpheus:  page 13).
Melder discloses the general concept of providing a video of an endoscopic procedure to the patient for educational purposes (paragraph 4 discloses visual documentation is important in medicine for improved patient care and educational and training purposes; paragraph 17 discloses the video is a teaching tool such that the invention provides an ability to demonstrate pathology to the patient at the point of care).
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
9via a viewing interface compliant with patient confidentiality laws, providing the precise, specific, individual, particular, and singular edited and stored 10educational video (or a copy thereof) as edited and stored in the previous paragraph of this claim (as opposed to the original video) to the precise, specific, individual, particular, and singular patient whose surgery was recorded for education of that precise, specific, individual, particular, and singular patient whose surgery was recorded (paragraph 68 discloses the computer system can be accessible to a human user and the IO interface can include displays, speakers, keyboards, pointing devices, and/or various other video, audio, or other devices; paragraph 90 discloses the SNA can be configured to electronically connect to one or more multi-media devices such as televisions, computer system displays, and mobile phones, which are configured to communicate over a network; paragraph 130 discloses educating the patient which can be in the form of an interactive or streaming video application; paragraph 147 discloses the Health and Insurance Portability and Accountability Act (HIPAA)). 
Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing.  Orpheus discloses real time analysis and post procedure editing of cases into video clips, which can be saved to a patient’s electronic medical record or to a catalog of teaching files.  Hallwachs discloses a system for managing healthcare by allowing an application (e.g. a control and service application) to be embedded on a plurality of client terminals where the sensor collects patient information (for instance, shortness of breath, change in blood pressure) to allow the physician to provide a more complete treatment plan which may include educational videos in the form of an interactive video or a streaming video application.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder and Orpheus to further include automated deployment of remote measurement, patient monitoring, and home care and multi-media collaboration services in health care and telemedicine as disclosed by Hallwachs.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder and Orpheus in this way using an Internet of Things paradigm to dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities (Hallwachs:  paragraph 3).

Claim 2 (Original): Melder, Orpheus, and Hallwachs teach the method of claim 1. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the steps of: 
by one or more computers, receiving an initial inquiry from a patient requesting information about a disease or injury treatable by surgery (paragraph 175 discloses one or more communication features configured to facilitate communication between the patient and a care provider of the patient and can include instant intercom, instant video, and a messages indicator; paragraph 177 discloses a portal configured to facilitate home telecare for the patient and can include access to educational information); and 
by the one or more computers, moderating a dialog between the patient and a human expert in treatment of the patient's disease or injury, including taking a patient history for storage into the computer memory (paragraph 166 discloses providing patient vital information is real-time allowing a care provider to evaluate a patient’s vital information in real-time or historically, and input notes, comments, and/or other data into the patient’s electronic medical record to allow a more complete record of the patient’s heath (indicating storing the data); paragraph 178 discloses providing patient information to the care provider).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 5 (Original): Melder, Orpheus, and Hallwachs teach the method of claim 1. Melder teaches a method in which: the editing user interface provides three or more capabilities, including at least two of temporal selection, spatial cropping, incorporation of prerecorded canned clips, juxtaposing two video segments and/or still frames side-by-side, adding voice-over, and adding chalk- drawing markup (paragraph 85 discloses thumbnail images (side-by-side frames), audio voice clips (voice over), and more).  

Claim 6 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 1. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
in which: the edited and stored educational video includes an explanation of the patient's pre-surgical condition and/or pathology, what was done during the surgery, the result, and recommendations for post-surgical management, in each case, specific to the patient (paragraph 130 discloses a pre-op educations stage which can be in the form of an interactive or streaming video; paragraph 137 discloses auto-detection of authorized phone and multi-media connections post- surgery, with the multi-media connection indicating videos post-surgery; paragraph 138 discloses video and image streaming).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 7 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 1. 
Melder fails to explicitly teach the following limitations met by Orpheus as cited:
in which: the edited and stored educational video includes educational material designed to educate the patient in post-surgical recovery (page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review; page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 8 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 1. Melder teaches a method in which: the edited and stored educational video (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images indicating storage of the edited videos; paragraph 67 discloses the images seen by the endoscope are received into a portable endoscopic digital camera, which may then be transferred to a computer which enables the physician to further manipulate (edit) the data, and it is inherent the edited data will be saved on the computer) is stored in internet cloud storage (Figure 40), and the viewing interface provides the edited and stored educational video to the patient from that cloud storage (paragraphs 23 and 115).  

Claim 9 (Original): Melder, Orpheus, and Hallwachs teach the method of claim 1. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the step of: providing to the patient an object bearing a unique identifier for the endoscope used in the surgery (paragraph 131 discloses the sensor and SNA equipment can be scanned and inventoried for warranty and legal reasons which includes the serial number and media access control address), and receiving that unique identifier as part of the credential verification of the patient to establish the patient's right to view the video (paragraphs 131 and 132 discloses legal consent (authorization)).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (Previously Presented): Melder, Orpheus, and Hallwachs teach the method of claim 1. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the step of: before surgery, by one or more of the computers, providing information to the patient to improve the patient's compliance in preparation in surgery (paragraph 130 discloses pre-op education to help education the patient beyond the initial consultation).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 21 (Currently Amended): Melder teaches a method, comprising the steps of: 
2at a computer (paragraph 82 discloses a high speed I/O data transfer port which permits both digital data transfers to an external computer, such as a personal desktop or laptop computer), receiving and recording a video feed from a camera at or near a tip of 3an endoscope being used in surgery of a patient (paragraph 18 discloses a portable hand-held device or image viewer (LCD and image processor) affixed to an endoscope for recording and viewing; paragraph 20 discloses the portable device may include a viewing screen to permit a user to view or replay images in the form of still shots or videos; paragraph 87 discloses the endoscopic camera includes motion video record buttons, and still photograph shutter buttons); 
4receiving instructions at the computer to edit the recorded video into an educational 5video specific to and for the patient (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images; paragraph 114 discloses the computer or system connected to the portable device includes software that permits a user to manage, edit, convert, or prepare the information for transmission to an HIS/EMR or other system or user), via a user interface tailored around specific editing 11operations useful in editing recorded video into an educational video form and content for 12specific patients (paragraph 67 discloses endoscopic images are displayed on a computer screen (user interface), which may be an on-board screen on a notebook style computer or an independent monitor networked with the computer, or a desktop workstation computer; paragraph 74 discloses a unitary camera unit coupled to an endoscope which includes a focus ring and a zoom ring so the physician may adjust the image for display on the viewing screen (editing); paragraph 85 discloses a direction button which performs several additional functions in conjunction with the mode button, menu button, and on-screen menu presented to the physician using video display), and performing the received instructions to generate and store the edited 13educational video into a memory of the one or more computers (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images; ; paragraph 67 discloses the images seen by the endoscope are received into a portable endoscopic digital camera, which may then be transferred to a computer which enables the physician to further manipulate (edit) the data, and it is inherent the edited data will be saved on the computer).
Melder fails to explicitly teach the following limitations met by Orpheus as cited:
the educational video having form and annotation 6content specific to the patient, including video drawn from the recorded video of the patient's 7own surgery, designed to educate the patient in post-surgical care of the patient's specific 8pathology and/or surgery, including both video drawn from the recorded video of the 9patient's own surgery and pre-recorded material generic to patients with similar pathologies 10and/or surgeries (page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review; page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device),
Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing.  Orpheus discloses real time analysis and post procedure editing of cases into video clips, which can be saved to a patient’s electronic medical record or to a catalog of teaching files.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder to further include embedding images into structured endoscopy reports, matching the images to body region diagrams, and share the report with the patient’s EMR as disclosed by Orpheus.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder in this way for increasing patient engagement and raising trust by showing the patient and family the video and images immediately after the procedure (Orpheus:  page 13).
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
14via a viewing interface compliant with patient confidentiality laws, providing the 15educational video to the specific patient whose surgery was recorded (paragraph 68 discloses the computer system can be accessible to a human user and the IO interface can include displays, speakers, keyboards, pointing devices, and/or various other video, audio, or other devices; paragraph 90 discloses the SNA can be configured to electronically connect to one or more multi-media devices such as televisions, computer system displays, and mobile phones, which are configured to communicate over a network; paragraph 130 discloses educating the patient which can be in the form of an interactive or streaming video application; paragraph 147 discloses the Health and Insurance Portability and Accountability Act (HIPAA)). 
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 22 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the steps of: 
by one or more computers, receiving an initial inquiry from a patient requesting information about a disease or injury treatable by surgery (paragraph 175 discloses one or more communication features configured to facilitate communication between the patient and a care provider of the patient and can include instant intercom, instant video, and a messages indicator; paragraph 177 discloses a portal configured to facilitate home telecare for the patient and can include access to educational information); and
 by the one or more computers, moderating a dialog between the patient and a human expert in treatment of the patient's disease or injury, including taking a patient history for storage into the computer memory (paragraph 166 discloses providing patient vital information is real-time allowing a care provider to evaluate a patient’s vital information in real-time or historically, and input notes, comments, and/or other data into the patient’s electronic medical record to allow a more complete record of the patient’s heath (indicating storing the data); paragraph 178 discloses providing patient information to the care provider).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 24 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. Melder teaches a method in which: the editing user interface provides three or more capabilities, including at least two of temporal selection, spatial cropping, incorporation of prerecorded canned clips, juxtaposing two video segments and/or still frames side-by-side, adding voice-over, and adding chalk-drawing markup (paragraph 85 discloses thumbnail images (side-by-side frames), audio voice clips (voice over), and more).   

Claim 25 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
in which: the edited and stored educational video includes an explanation of the patient's pre-surgical condition and/or pathology, what was done during the surgery, the result, and recommendations for post- surgical management, in each case, specific to the patient (paragraph 130 discloses a pre-op education stage which can be in the form of an interactive or streaming video; paragraph 137 discloses auto-detection of authorized phone and multi-media connections post- surgery, with the multi-media connection indicating videos post-surgery; paragraph 138 discloses video and image streaming).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 26 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. 
Melder fails to explicitly teach the following limitations met by Orpheus as cited:
in which: the edited and stored educational video includes educational material designed to educate the patient in post-surgical recovery, and/or promotional material from or about the surgeon and/or surgical facility, in either case, generic to multiple patients ((page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review (pre-recorded material generic to patients); page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device (video/training specific to a patient)).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 27 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 21. Melder teaches a method in which: the edited and stored educational video (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images indicating storage of the edited videos; paragraph 67 discloses the images seen by the endoscope are received into a portable endoscopic digital camera, which may then be transferred to a computer which enables the physician to further manipulate (edit) the data, and it is inherent the edited data will be saved on the computer) is stored in internet cloud storage (Figure 40), and the viewing interface provides the edited and stored educational video to the patient from that cloud storage (paragraphs 23 and 115).  

Claim 28 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the step of: providing to the patient an object bearing a unique identifier for the endoscope used in the surgery (paragraph 131 discloses the sensor and SNA equipment can be scanned and inventoried for warranty and legal reasons which includes the serial number and media access control address), and receiving that unique identifier as part of the credential verification of the patient to establish the patient's right to view the video (paragraphs 131 and 132 discloses legal consent (authorization)).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claim 29 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. 
Melder and Orpheus fail to explicitly teach the following limitations met by Hallwachs as cited:
further comprising the step of:  before surgery, by one or more of the computers, providing information to the patient to improve the patient's compliance in preparation in surgery (paragraph 130 discloses pre-op education to help education the patient beyond the initial consultation).  
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

	Claim 30 (New): Melder teaches a method, comprising the steps of:
	at a computer (paragraph 82 discloses a high speed I/O data transfer port which permits both digital data transfers to an external computer, such as a personal desktop or laptop computer), receiving and recording a video feed from a camera at or near a tip of an endoscope being used in surgery of a patient (paragraph 18 discloses a portable hand-held device or image viewer (LCD and image processor) affixed to an endoscope for recording and viewing; paragraph 20 discloses the portable device may include a viewing screen to permit a user to view or replay images in the form of still shots or videos; paragraph 87 discloses the endoscopic camera includes motion video record buttons, and still photograph shutter buttons);
	receiving instructions at the computer to edit the recorded video into an educational video individualized to and for the specific patient whose surgery was recorded (paragraph 15 discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one touch controls for enhancing, manipulating and editing the images, and storing the images; paragraph 20 discloses allowing a user to view or replay images (still shots or videos) on a portable device, where the user can tag the patient’s endoscopy clips and transmit to the patient’s record; paragraph 114 discloses the computer or system connected to the portable device includes software that permits a user to manage, edit, convert, or prepare the information for transmission to an HIS/EMR or other system or user), 
	via a user interface tailored around editing operations useful in editing recorded video into an educational video form and content individualized for specific, individual patients, and performing the received instructions to generate and store the edited educational video into a memory of the one or more computers (paragraph 67 discloses endoscopic images are displayed on a computer screen (user interface), which may be an on-board screen on a notebook style computer or an independent monitor networked with the computer, or a desktop workstation computer; paragraph 74 discloses a unitary camera unit coupled to an endoscope which includes a focus ring and a zoom ring so the physician may adjust the image for display on the viewing screen (editing); paragraph 85 discloses a direction button which performs several additional functions in conjunction with the mode button, menu button, and on-screen menu presented to the physician using video display).
Melder fails to explicitly teach the following limitations met by Orpheus as cited:
the educational video having form and annotation content individualized to the specific patient (page 13 discloses showing patient and family the video and images immediately after the procedure by opening the Orpheus application on any computer or mobile device; page 15 discloses record video and physician voice annotations during the exam, edit and share video with the parents, and store and share the video with EMR), including video drawn from the recorded video of the surgery on the specific patient, designed to educate the specific patient in post-surgical care of the specific patient’s individual pathology and/or surgery (page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review; page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device), including both video drawn from the recorded video of the surgery on the specific patient and pre-recorded material generic to patients with similar pathologies and/or surgeries (page 6 discloses documenting post surgery results and show the patients, capture and upload using the Orpheus app, review and compare using the web enabled app, and create catalogs of teaching files and cases for review (pre-recorded material generic to patients); page 13 discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device (video/training specific to a patient)).
Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing.  Orpheus discloses real time analysis and post procedure editing of cases into video clips, which can be saved to a patient’s electronic medical record or to a catalog of teaching files.  It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder to further include embedding images into structured endoscopy reports, matching the images to body region diagrams, and share the report with the patient’s EMR as disclosed by Orpheus.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder in this way for increasing patient engagement and raising trust by showing the patient and family the video and images immediately after the procedure (Orpheus:  page 13).
Melder and Raymond fail to explicitly teach the following limitations met by Hallwachs as cited:
	via a viewing interface compliant with patient confidentiality laws, providing the
edited and stored educational video to the specific patient whose surgery was recorded (paragraph 68 discloses the computer system can be accessible to a human user and the IO interface can include displays, speakers, keyboards, pointing devices, and/or various other video, audio, or other devices; paragraph 90 discloses the SNA can be configured to electronically connect to one or more multi-media devices such as televisions, computer system displays, and mobile phones, which are configured to communicate over a network; paragraph 130 discloses educating the patient which can be in the form of an interactive or streaming video application; paragraph 147 discloses the Health and Insurance Portability and Accountability Act (HIPAA)).
The motivation to combine Melder, Orpheus, and Hallwachs is discussed in the rejection of claim 1, and incorporated herein.

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melder (U.S. Publication Number 2010/0145146 A1) in view of Raymond (U.S. Patent Number 8,165,901 B2) and Hallwachs (U.S. Publication Number 2015/0363563 A1) further in view of Shibata (U.S. Patent Number 10,389,926 B2).

Claim 4 (Previously Presented): Melder, Orpheus, and Hallwachs teach the method of claim 1. Melder teaches a method in which: 
the endoscope has a control designed to control recording of the received video (paragraph 18 discloses a portable hand-held device or image viewer affixed to an endoscope for recording and viewing images), the system providing at least three modes of operation of the control, the modes including at least two of: 
(d) capture video during the time when the control is actuated (paragraph 87 discloses a video record button used for capturing videos).
Melder, Orpheus, and Hallwachs fail to explicitly teach the following limitations met by Shibata as cited:
 (a) capture an interval of time following a control actuation (Figure 7; column 11, lines 12 – 51 discloses operations are carried out on the control panel of the electronic endoscope to have the optical disk recorder start video recording, capture still images, and stop recording, the current time and date are superimposed on the image indicating the start and stop time); 
(b) capture an interval of time immediately preceding a control actuation, 
(c) capture an interval of time extending both before and after the control actuation, the next five seconds, 
 (e) toggle back and forth between recording and not recording the video, or 
(f) bookmark a continuously recorded portion of the recorded video.  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Melder, Orpheus, and Hallwachs to further include a video signal generating apparatus equipped with a camera and to a video signal receiving apparatus for receiving the video signal generated by that video signal generating apparatus as disclosed by Shibata.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Melder, Orpheus, and Hallwachs in this way using an Internet of Things paradigm to dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities (Shibata:  paragraph 3).

Claim 23 (Currently Amended): Melder, Orpheus, and Hallwachs teach the method of claim 30. Melder teaches a method in which:  the endoscope has a control designed to control recording of the received video (paragraph 18 discloses a portable hand-held device or image viewer affixed to an endoscope for recording and viewing images), the system providing at least three modes of operation of the control, the modes including at least two of: 
(d) capture video during the time when the control is actuated (paragraph 87 discloses a video record button used for capturing videos).
Melder, Orpheus, and Hallwachs fail to explicitly teach the following limitations met by Shibata as cited:
 (a) capture an interval of time following a control actuation (Figure 7; column 11, lines 12 – 51 discloses operations are carried out on the control panel of the electronic endoscope to have the optical disk recorder start video recording, capture still images, and stop recording, the current time and date are superimposed on the image indicating the start and stop time), 
(b) capture an interval of time immediately preceding a control actuation, 
(c) capture an interval of time extending both before and after the control actuation, the next five seconds, 
 (e) toggle back and forth between recording and not recording the video, or 
(f) bookmark a continuously recorded portion of the recorded video.  
The motivation to combine the teachings of Melder, Orpheus, Hallwachs, and Shibata is discussed in the rejection of claim 4, and incorporated herein.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments are addressed in the order in which they were presented.
Affidavit
The Declaration under 37 CFR 1.132 filed 8/21/2018 is insufficient to overcome the rejection of claims 1 – 3, 6 – 10, 13, and 15 – 20 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because:  As stated in the MPEP (716.01(c)   Probative Value of Objective Evidence [R-08.2012], III OPINION EVIDENCE), 
“Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, “some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.” 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)). 
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the “preliminary identification of a human b-NGF-like molecule” in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were “unexpected,” unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953).”
The opinion evidence is directed to the legal conclusion of whether the 35 U.S.C. 103 rejection is proper in view of the claim interpretation.  No factual evidence was provided to support the opinion testimony.  As a result, the Examiner finds the affidavit insufficient.

Claim Rejections - 35 USC § 103
The Applicant argues the Office Action neglects to consider the interconnections relating to the same patient, specifically the Applicant argues the prior art reference, Raymond, fails to mention any video of the specific patient.  The Examiner respectfully submits new prior art was applied to the amended claims (Orpheus), which discloses a video of the specific patient.

The Applicant argues Melder does not teach or suggest “editing” and storing the edited video.  The Examiner respectfully disagrees.  Melder discloses a digital camera equipped with an LCD or similar screen for viewing the images, embedded software and one-touch controls for enhancing, manipulating and editing the images, and a media storage card for storing the images (Melder: paragraph 15). The invention described by Melder is for performing endoscopic examinations and recording, archiving, and sharing the images (paragraph 16).  The video of the endoscopy provides the ability to demonstrate the pathology to patients at the point of care (paragraph 17), thus, indicating education.  An interface between the camera or image acquisition device of the endoscope and the portable device permits the images (e.g. still shots and videos) to be transmitted and stored in memory on the portable device (Melder: paragraph 18). Melder allows a user to view or replay images (still shots or video) on a portable device, and allows them to tag clips and transmit to a patient’s record – tagging a clip is a form of editing as you are extracting a portion of the video, and transmitting that video to the patient’s medical record, thus indicating editing and storage of the edited video.  Thus, Melder discloses editing a video for storage and viewing by a patient for educational purposes.  Orpheus  discloses showing patient and family the video and images immediately after the procedure to increase patient engagement by opening the Orpheus application on any computer or mobile device (page 13) indicating educational videos presented to the patient.  Orpheus was cited for allowing the documentation of an endoscopic procedure (annotation), including the multi-media in a report (video), and share with a patient’s EMR to provide education based on the patient’s surgery (page 16). Thus, the Applicant’s argument is not persuasive and the rejection is maintained.  

The Applicant argues the August 2021 Action makes no proper showing or “motivation to combine”.  The Examiner respectfully disagrees.  The Examiner respectfully submits that the Melder reference teaches Melder discloses a digital endoscopic recording system which utilizes a web-based storage and communication system allowing the user to access and share endoscopic video and still shots, where the videos are stored in a cloud server for full access, download, and editing (Melder:  paragraph 23) which reads on receiving and recording a video feed from a camera at or near a tip of 3an endoscope being used in surgery of a patient, editing the recorded video into an educational 5video for the patient, and storing the educational video Orpheus discloses real time analysis and post procedure editing of cases into video clips, which can be saved to a patient’s electronic medical record or to a catalog of teaching files (pages 4 and 6) which reads on the educational video having form and annotation 6content specific to the patient, including video drawn from the recorded video of the 9patient's own surgery (“document post surgery results and show patients”) and pre-recorded material generic to patients with similar pathologies 10and/or surgeries (“create catalog of teaching files and cases for review”). Hallwachs discloses a system for managing healthcare by allowing an application (e.g. a control and service application) to be embedded on a plurality of client terminals where the sensor collects patient information (for instance, shortness of breath, change in blood pressure) to allow the physician to provide a more complete treatment plan which may include educational videos in the form of an interactive video or a streaming video application (Hallwachs:  paragraph 61).  In addition, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. An example of rationale that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention See MPEP § 2143. Furthermore, if the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection should be made. Although the Supreme Court in KSR cautioned against an overly rigid application of TSM, it also recognized that TSM was one of a number of valid rationales that could be used to determine obviousness. (According to the Supreme Court, establishment of the TSM approach to the question of obviousness "captured a helpful insight." 550 U.S. at ___, 82 USPQ2d at 1396 (citing In re Bergel, 292 F.2d 955, 956-57, 130 USPQ 206, 207-208 (1961)).  Thus, Applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626